Fourth Court of Appeals
                                San Antonio, Texas
                                        July 13, 2016

                                    No. 04-16-00249-CV

                  IN THE ESTATE OF Ramiro AGUILAR Jr., Deceased

                    From the Probate Court No. 2, Bexar County, Texas
                              Trial Court No. 2012-PC-2800
                        Honorable Tom Rickhoff, Judge Presiding

                                          ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      We tax costs of this appeal against appellants Anthony C. Aguilar and Michael A. Aguilar.

      It is so ORDERED on July 13, 2016.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.

                                              _____________________________
                                              Keith E. Hottle, Clerk